                   Case 19-34698 Document 31 Filed in TXSB on 08/26/19 Page 1 of 7

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                  HOUSTON DIVISION

          In re:                                                            Chapter 11

          KP ENGINEERING, LP, et al.,                                       Case No. 19-34698 (DRJ)

                                           Debtors. 1                       (Joint Administration Requested)
                                                                            (Emergency Hearing Requested)


                                               CERTIFICATE OF SERVICE

        I, Randy Lowry, am employed in the county of Los Angeles, State of California. I hereby certify that on
August 23, 2019, at my direction and under my supervision, employees of Omni Agent Solutions caused true and
correct copies of the following document to be served (i) via e-mail to the parties listed on Exhibit A, and (ii) via
overnight mail by placing the documents in a sealed envelope, affixing a pre-paid air bill, and delivering
envelopes to an overnight courier location in Los Angeles, California to the parties listed in the Service List in
Exhibit B attached hereto:

      •     Voluntary Petition for Non-Individuals Filing for Bankruptcy [Docket No. 1]

      •     Debtors’ Emergency Motion for Entry of an Order (I) Directing Joint Administration of Chapter
            11 Cases and (II) Granting Related Relief [Docket No. 2]

      •     Notice of Designation as Complex Chapter 11 Bankruptcy Case [Docket No. 3]

      •     Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the Debtors to File a
            Consolidated Creditor Matrix and List of the 30 Largest Unsecured Creditors, (II) Authorizing
            Redaction of Certain Personal Identifying Information, and (III) Approving the Form and Manner
            of Notifying Creditors of the Commencement of the Chapter 11 Cases and Other Information
            [Docket No. 4]

      •     Debtors’ Emergency Application for Entry of an Order Authorizing the Employment and
            Retention of Omni Agent Solutions as Claims and Noticing Agent [Docket No. 5]

      •     Debtors’ Emergency Motion for Entry of an Order (I) Authorizing Payment of Certain Prepetition
            Workforce Obligations, Including Compensation, Expense Reimbursements, Benefits, and Related
            Obligations, (II) Confirming Right to Continue Workforce Programs on Postpetition Basis, (III)
            Authorizing Payment of Withholding and Payroll-Related Taxes, (IV) Confirming the Debtors’
            Authority to Transmit Payroll Deductions and (V) Authorizing Banks to Honor Prepetition Checks
            and Fund Transfers for Authorized Payments [Docket No. 6]

      •     Debtors’ Emergency Motion for Entry of an Order (I) Authorizing Debtor to (A) Obtain
            Postpetition Financing on a Secured, Superpriority Basis and (B) Use Cash Collateral, (II)
            Granting Adequate Protection, (III) Scheduling a Final Hearing, and (IV) Granting Related Relief
            [Docket No. 10]

///
____________________________________
1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: KP
Engineering, LP (7785) and KP Engineering, LLC (0294). The location of the Debtors’ corporate headquarters and the
Debtors’ service address is: 5555 Old Jacksonville Highway, Tyler, TX 75703.
Case 19-34698 Document 31 Filed in TXSB on 08/26/19 Page 2 of 7
Case 19-34698 Document 31 Filed in TXSB on 08/26/19 Page 3 of 7

                        EXHIBIT A
                         Case 19-34698 Document 31 Filed in TXSB on 08/26/19 Page 4 of 7
KP Engineering, LP, et al. - Service List to e-mail Recipients                                                             Served 8/23/2019

ARKANSAS ATTORNEY GENERAL'S OFFICE                 BELL NUNNALLY & MARTIN LLP                 BELL NUNNALLY & MARTIN LLP
OAG@ARKANSASAG.GOV                                 R. KENT LOVE                               RUSSELL W. MILLS
                                                   KLOVE@BELLNUNNALLY.COM                     RMILLS@BELLNUNNALLY.COM


OFFICE OF THE U.S. TRUSTEE                         OFFICE OF THE U.S. TRUSTEE                 PERDUE, BRANDON, FIELDER, COLLINS & MOTT, LLP
HECTOR DURAN, JR.                                  STEPHEN STATHAM                            TAB BEALL
HECTOR.DURAN.JR@USDOJ.GOV                          STEPHEN.STATHAM@USDOJ.GOV                  TBEALL@PBFCM.COM


PERDUE, BRANDON, FIELDER, COLLINS & MOTT, LLP      TEXAS CAPITAL BANK, NA                     U.S. ATTORNEY'S OFFICE
TBEALL@PBFCM.COM                                   ELIZABETH FALCO                            USATXS.ATTY@USDOJ.GOV
                                                   ELIZABETH.FALCO@TEXASCAPITALBANK.COM


                                                                                          Parties Served: 9




Page 1 of 1
Case 19-34698 Document 31 Filed in TXSB on 08/26/19 Page 5 of 7

                        EXHIBIT B
                         Case 19-34698 Document 31 Filed in TXSB on 08/26/19 Page 6 of 7
KP Engineering, LP, et al. - Overnight Mail                                                                       Served 8/23/2019

ARCOSA TANK LLC                               BEARD CONSTRUCTION GROUP, LLC            BOUNDS CONSTRUCTION II LLC
FKA TRINITY CONTAINERS LLC                    HOWARD J. CURRIE JR.                     50 ALLEN HILL RD
P.O. BOX 733000                               ATTN: HOWARD J. CURRIE JR.               TYLERTOWN MS 39667
DALLAS TX 75373-3000                          3970 ROSEDALE RD
                                              PORT ALLEN LA 70767



BOWMAN SPECILIZED SERVICES                    BTS ENTERPRISES, INC.                    BWFS INDUSTRIES, LLC
STACY BOWMAN                                  GENERAL COUNSEL                          6019 GREENWAY MANOR LANE
P.O. BOX 38                                   5555 OLD JACKSON HWY                     SPRING TX 77373
CARLSBAD NM 88221-0038                        TYLER TX 75703




CAJUN IDC, LLC                                CED INTERSTATE ELECTRIC CO.              COMPRESSOR SYSTEMS, INC
C/O CAJUN CONSTRUCTORS, INC.                  P. O. BOX 206562                         P. O. BOX 843960
P.O. BOX 104                                  DALLAS TX 75320                          DALLAS TX 75284-3960
BATON ROUGE LA 70821-0104




CREDOS FABRICATIONS, LLC                      DEALERS ELECTRICAL SUPPLY CO.            FISHER CONTROLS INTERNATIONAL
P.O. BOX 199                                  P. O. BOX 2535                           22737 NETWORK PL
QUITMAN MS 39355                              WACO TX 76702-2535                       CHICAGO IL 60673-1227




GLOBE, LLC                                    GREGG INDUSTRIAL INSULATORS              HANCOCK MECHANICAL
CHARLES DANIEL                                P.O. BOX 91473                           P. O. BOX 207
20 W 7TH ST                                   CHICAGO IL 60693                         BENTONIA MS 39040
NEW ALBANY IN 47150




HEATEC                                        INNOVATIVE INDUSTRIAL                    INSTRUMENT COMMISSIONING GROUP
P.O. BOX 934286                               C/O FABRICATORS, LLC                     C/O PHOENIX CAPITAL GROUP, LLC
ATLANTA GA 31193-4286                         P.O. BOX 621                             P.O. BOX 1415
                                              KEITHVILLE LA 71047-0621                 DES MOINES IA 50305-1415




INTERNAL REVENUE SERVICE                      J.R. MANUFACTURING, LP                   LOUISIANA ATTORNEY GENERAL'S OFFICE
2970 MARKET ST                                6485 THOMAS RD                           ATTORNEY GENERAL
MAIL STOP 5-Q30-133                           HOUSTON TX 77041                         1885 NORTH THIRD ST
PHILADELPHIA PA 19104-5016                                                             BATON ROUGE LA 70802




MRC GLOBAL (US) INC.                          NEW MEXICO ATTORNEY GENERAL'S OFFICE     OHIO ATTORNEY GENERAL'S OFFICE
P. O. BOX 204392                              ATTORNEY GENERAL                         ATTORNEY GENERAL
DALLAS TX 75320-4392                          201 3RD ST NW, STE 300                   30 E BROAD ST, 14TH FL
                                              ALBUQUERQUE NM 87102                     COLUMBUS OH 43215




OKLAHOMA ATTORNEY GENERAL'S OFFICE            PENNSYLVANIA OFFICE OF ATORNEY GENERAL   PIERCE CONST & MAINT CO., INC.
ATTORNEY GENERAL                              ATTORNEY GENERAL                         P.O. BOX 485
313 NE 21ST ST                                STRAWBERRY SQUARE                        PETAL MS 39465
OKLAHOMA CITY OK 73105                        HARRISBURG PA 17120




POWELL ELECTRICAL SYSTEMS                     ROWC ENERGY SERVICES                     S&S ENERGY SERVICES
ALEX FLEISHMAN                                P.O. BOX 4177                            MATT SANDERS
8550 MOSLEY RD                                HOUMA LA 70361-4177                      4530 HWY 69 N
HOUSTON TX 77075                                                                       LUFKIN TX 75904




SAULSBURY INDUSTRIES INC.                     SMITH & LOVELESS, INC.                   TENNESSEE ATTORNEY GENERAL'S OFFICE
P. O. BOX 222080                              P.O. BOX 2383                            ATTORNEY GENERAL
DALLAS TX 75222-2080                          SHAWNEE MISSION KS 66201                 P.O. BOX 20207
                                                                                       NASHVILLE TN 37207-0207




Page 1 of 2
                         Case 19-34698 Document 31 Filed in TXSB on 08/26/19 Page 7 of 7
KP Engineering, LP, et al. - Overnight Mail                                                                            Served 8/23/2019

TEXAS ATTORNEY GENERAL’S OFFICE               THE REYNOLDS COMPANY                          TII LOGISTICS INC.
300 W 15TH ST                                 P. O. BOX 896689                              P. O. BOX 644831
AUSTIN TX 78701                               CHARLOTTE NC 28289-6689                       PITTSBURGH PA 15264-4831




TURNER INDUSTRIES GROUP, LLC                  U.S. SECURITIES AND EXCHANGE COMMISSION       WEST VIRGINA ATTORNEY GENERAL'S OFFICE
P. O. BOX 3688                                OFFICE OF THE GENERAL COUNSEL                 ATTORNEY GENERAL
BATON ROUGE LA 70821                          100 F ST, NE                                  STATE CAPITOL COMPLEX
                                              WASHINGTON DC 20549                           BUILDING 1, RM E-26
                                                                                            CHARLESTON WV 25305



WHOLESALE ELECTRIC SUPPLY COMPANY OF HOUST    ZEECO, INC.
P.O. BOX 732778                               P. O. BOX 974988
DALLAS TX 75373-2778                          DALLAS TX 75397-4988




                                                                                        Parties Served: 41




Page 2 of 2
